DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 1/25/2021. Claims 1-21 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 1/25/21, with respect to the 35 USC 101 rejection of claims 1-21 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-21 have been withdrawn. 
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Cella et al. (Cella, US 2019/0324431), Mathew (US 2020/0074416), Rausch et al. (Rausch, US 10,552,739), Zimmermann 
None of the above references teach alone or in obvious combination: 
Regarding claim 1, “A computing platform, comprising:
at least one processor;
a communication interface communicatively coupled to the at least one processor; and
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
generate a plurality of data containers, each data container associated with a type of issue and each data container including at least one sub-container associated with a particular application associated with the type of issue;
receive a data stream including data associated with one or more issues associated with one or more systems;
evaluate, using machine learning, first data from the data stream to predict whether first data from the data stream should be added to a first data container of the generated plurality of data containers based on an identified type of issue in the first data from the data stream;
responsive to determining the first data from the data stream should be added to the first data container:
add the first data to the first data container; and
evaluate the first data to determine whether it should be added to one or more sub-containers within the first data container; and
responsive to determining the first data from the data stream should not be added to the first data container, preserve the first data from the data stream and further evaluate the first data from the data stream to determine whether it should be added to a second data container of the plurality of data containers.”
Independent claims 8 and 15 set forth similar limitations as independent claim 1, and are thus allowed based on similar reasons and rationale.
Dependent claims 2-7, 9-14 and 16-21 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 




/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
2/12/2021